Case 6:21-cv-00109-ADA Document 21-1 Filed 05/07/21 Page 1 of 19




                  EXHIBIT 1
          Case 6:21-cv-00109-ADA Document 21-1 Filed 05/07/21 Page 2 of 19




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


 TOT POWER CONTROL, S.L.,

                         Plaintiff,                 Case No. 6:21-cv-00109-ADA

 vs.                                                JURY TRIAL DEMANDED

 T-MOBILE US, INC., AND T-MOBILE
 USA, INC.,

                         Defendants,

 ERICSSON INC.,

                         Intervenor.



 ERICSSON INC.’S ANSWER IN INTERVENTION, AFFIRMATIVE DEFENSES, AND
      COUNTERCLAIMS TO TOT POWER CONTROL, S.L.’S COMPLAINT

          Pursuant to Federal Rule of Civil Procedure 24(c), Intervenor Ericsson Inc. (“Ericsson”)

files this Answer in Intervention, Defenses, and Counterclaims to Plaintiff TOT Power Control,

S.L.’s (“TOT” or “Plaintiff”) Complaint against Defendants T-Mobile US, Inc., and T-Mobile

USA, Inc. ( “T-Mobile” or “Defendants”) (“Complaint”).

                   SCOPE OF ERICSSON’S ANSWER IN INTERVENTION

          Ericsson’s intervention in this case is limited to defending T-Mobile from and against

claims arising out of or in connection with, in whole or in part, the products, software, services, or

other information Ericsson provides to T-Mobile. Accordingly, any admissions or denial in this

Answer is likewise limited. To the extent that TOT’s claims and allegations do not arise out of or

in connection with, in whole or in part, the products, software, service, or other information




DM2\14106387.1
          Case 6:21-cv-00109-ADA Document 21-1 Filed 05/07/21 Page 3 of 19




Ericsson provides to T-Mobile, Ericsson lacks knowledge or information sufficient to form a belief

as to the truth of such allegations and therefore denies the same.

                                       GENERAL DENIAL

          Except as expressly admitted below, Ericsson denies each and every allegation set forth in

the Complaint. Any factual allegation admitted below is admitted only as to the specific admitted

facts, and not as to any purported conclusions, characterizations, or implications that might follow

from the admitted facts.

                                   NATURE OF THE ACTION

          1.     Ericsson admits that TOT alleges in the Complaint that T-Mobile has infringed U.S.

Patent Nos. 7,496,376 (the “’376 Patent”) and 7,532,865 (the “’865 Patent”) (collectively the

“Patents-in-Suit”), under the patent laws of the United States, Title 35 of the United States Code,

but denies that Ericsson has infringed any valid claim of the Patents-in-Suit and thus denies that

TOT is entitled to any relief.

                                          THE PARTIES

          2.     Ericsson lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 2 of the Complaint and therefore denies the same.

          3.     Ericsson lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 3 of the Complaint and therefore denies the same.

          4.     Ericsson lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 4 of the Complaint and therefore denies the same.




                                                  2
DM2\14106387.1
          Case 6:21-cv-00109-ADA Document 21-1 Filed 05/07/21 Page 4 of 19




                                  JURISDICTION AND VENUE

          5.     Ericsson admits the Complaint purports to bring an action under the patent laws of

the United States, Title 35 of the United States Code, but denies that Ericsson has infringed any

valid claim of the Patents-in-Suit and thus denies that TOT is entitled to any relief.

          6.     To the extent TOT purports to bring a civil action arising under the patent laws of

the United States, Ericsson does not contest subject matter jurisdiction over this action under 28

U.S.C. §§ 1331 and 1338(a). Ericsson specifically denies the legal sufficiency of TOT’s claims

and allegations, and further denies that TOT has any viable claim thereunder.

          7.     Paragraph 7 contains conclusions of law and not averments of fact to which an

answer is required, but insofar as an answer may be deemed required, Ericsson denies that T-

Mobile has infringed the Patents-in-Suit through T-Mobile’s use of Ericsson’s equipment. For

purposes of this action only, Ericsson does not challenge that it is subject to personal jurisdiction

within this District. Ericsson lacks knowledge or information sufficient to form a belief as to the

truth of the remaining allegations of Paragraph 7 of the Complaint and therefore denies the same.

          8.     Ericsson denies that T-Mobile has infringed the Patents-in-Suit through T-Mobile’s

use of Ericsson’s equipment. Ericsson lacks knowledge or information sufficient to form a belief

as to the truth of the remaining allegations of Paragraph 8 of the Complaint and therefore denies

the same.

          9.     Ericsson lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 9 of the Complaint and therefore denies the same.

          10.    Paragraph 10 contains conclusions of law and not averments of fact to which an

answer is required, but insofar as an answer may be deemed required, Ericsson denies that T-

Mobile has infringed the Patents-in-Suit through T-Mobile’s use of Ericsson’s equipment.



                                                  3
DM2\14106387.1
          Case 6:21-cv-00109-ADA Document 21-1 Filed 05/07/21 Page 5 of 19




Ericsson does not contest whether venue in this District is proper, pursuant to 28 U.S.C. § 1400(b),

but it does contend that the Waco Division of this District is not a convenient division in which to

try this case. Ericsson lacks knowledge or information sufficient to form a belief as to the truth of

the remaining allegations of Paragraph 10 of the Complaint and therefore denies the same.

                                         BACKGROUND

          11.    To the extent the allegations of Paragraph 11 of the Complaint purport to

characterize the contents of ETSI TS 25.215, Physical Layer – Measurements (FDD), available at

https://www.etsi.org/deliver/etsi_ts/125200_125299/125215/11.00.00_60/ts_125215v110000p.p

df, that document speaks for itself. To the extent the allegations of Paragraph 11 of the Complaint

purport to characterize the contents of § 5.1.2.2.1 of ETS ITS 25.214, Physical layer procedures

(FDD),                                           available                                        at

https://www.etsi.org/deliver/etsi_ts/125200_125299/125214/11.03.00_60/ts_125214v110300p.p

df, that document speaks for itself. Ericsson otherwise denies the allegations of Paragraph 11 of

the Complaint.

          12.    To the extent the allegations of Paragraph 12 of the Complaint purport to

characterize the contents of ETSI TS 25.401, § 7.2.4.8.1 at 23, UTRAN overall description;

https://wwww.etsi.org/deliver/etsi_ts/125400_125499/125401/04.02.00_60/tx_125401v040200p.

pdf, that document speaks for itself. Ericsson otherwise lacks knowledge or information sufficient

to form a belief as to the truth of the remaining allegations of Paragraph 12 of the Complaint and

therefore denies the same.

          13.    Ericsson lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 13 of the Complaint and therefore denies the same.




                                                  4
DM2\14106387.1
          Case 6:21-cv-00109-ADA Document 21-1 Filed 05/07/21 Page 6 of 19




                                     THE PATENTS-IN-SUIT
                                          Background

U.S. Patent No. 7,496,376

          14.    Ericsson admits that Exhibit 1 of the Complaint purports to be an accurate

reproduction of the ’376 Patent, entitled “Outer Loop Power Control Method and Apparatus for

Wireless Communications Systems,” which was issued on February 24, 2009. Ericsson denies

that the ’376 Patent is valid and duly issued. Ericsson otherwise lacks knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph 14 of the

Complaint and therefore denies the same.

          15.    Ericsson lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 15 of the Complaint and therefore denies the same.

          16.    To the extent the allegations of Paragraph 16 of the Complaint purport to

characterize the contents of a written document, that document speaks for itself. Ericsson lacks

knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph

16 of the Complaint and therefore denies the same.

          17.    To the extent the allegations of Paragraph 17 of the Complaint purport to

characterize the contents of a written document, that document speaks for itself. Ericsson lacks

knowledge information sufficient to form a belief as to the truth of the allegations of Paragraph 17

of the Complaint and therefore denies the same.

          18.    Ericsson admits that Exhibit 2 of the Complaint appears to be an accurate

reproduction of the ’865 Patent, entitled “Outer Loop Power Control and Device for Wireless

Communications Systems” which was issued on May 12, 2009. Ericsson denies that the ’865

Patent was duly and legally issued. Ericsson otherwise lacks knowledge or information sufficient




                                                  5
DM2\14106387.1
          Case 6:21-cv-00109-ADA Document 21-1 Filed 05/07/21 Page 7 of 19




to form a belief as to the truth of the remaining allegations of Paragraph 18 of the Complaint and

therefore denies the same.

          19.    Ericsson lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 19 of the Complaint and therefore denies the same.

          20.    To the extent the allegations of Paragraph 20 of the Complaint purport to

characterize the contents of a written document, that document speaks for itself. Ericsson lacks

knowledge information sufficient to form a belief as to the truth of the allegations of Paragraph 20

of the Complaint and therefore denies the same.

          21.    To the extent the allegations of Paragraph 21 of the Complaint purport to

characterize the contents of a written document, that document speaks for itself. Ericsson lacks

knowledge information sufficient to form a belief as to the truth of the allegations of Paragraph 21

of the Complaint and therefore denies the same.

          22.    Paragraph 22 contains conclusions of law and not averments of fact to which an

answer is required, but insofar as an answer may be deemed required, Ericsson denies the

allegations of Paragraph 22 of the Complaint.

          23.    Denied.

          24.    To the extent the allegations of Paragraph 24 of the Complaint purport to

characterize the contents of a written document, that document speaks for itself. Ericsson

otherwise denies the allegations of Paragraph 24 of the Complaint.

          25.    To the extent the allegations of Paragraph 25 of the Complaint purport to

characterize the contents of a written document, that document speaks for itself. Ericsson

otherwise denies the allegations of Paragraph 25 of the Complaint.




                                                  6
DM2\14106387.1
          Case 6:21-cv-00109-ADA Document 21-1 Filed 05/07/21 Page 8 of 19




                                      COUNT I
                           INFRINGEMENT OF THE ’376 PATENT

          26.    Ericsson repeats and incorporates by reference each proceeding paragraphs as if

fully set forth herein.

          27.    Denied.

          28.    Denied.

          29.    Ericsson specifically denies that the conduct alleged in Paragraph 29 of the

Complaint infringes the Patents-in-Suit to the extent that the conduct arises out of or in connection

with, in whole or in part, the products, software, services, or other information Ericsson provides

to T-Mobile. Ericsson lacks knowledge or information sufficient to form a belief as to the truth of

the remaining allegations of Paragraph 29 of the Complaint and therefore denies the same.

          30.    To the extent the allegations of Paragraph 30 of the Complaint purport to

characterize the contents of a written document, that document speaks for itself. Ericsson

otherwise denies the allegations of Paragraph 30 of the Complaint.

          31.    To the extent the allegations of Paragraph 31 of the Complaint purport to

characterize the contents of a written document, that document speaks for itself. Ericsson

otherwise denies the allegations of Paragraph 31 of the Complaint.

          32.    To the extent the allegations of Paragraph 32 of the Complaint purport to

characterize the contents of a written document, that document speaks for itself. Ericsson

otherwise denies the allegations of Paragraph 32 of the Complaint.

          33.    To the extent the allegations of Paragraph 33 of the Complaint purport to

characterize the contents of a written document, that document speaks for itself. Ericsson

otherwise denies the allegations of Paragraph 33 of the Complaint.




                                                 7
DM2\14106387.1
          Case 6:21-cv-00109-ADA Document 21-1 Filed 05/07/21 Page 9 of 19




          34.    To the extent the allegations of Paragraph 34 of the Complaint purport to

characterize the contents of a written document, that document speaks for itself. Ericsson

otherwise denies the allegations of Paragraph 34 of the Complaint.

          35.    To the extent the allegations of Paragraph 35 of the Complaint purport to

characterize the contents of a written document, that document speaks for itself. Ericsson

otherwise denies the allegations of Paragraph 35 of the Complaint.

          36.    To the extent the allegations of Paragraph 36 of the Complaint purport to

characterize the contents of a written document, that document speaks for itself. Ericsson

otherwise denies the allegations of Paragraph 36 of the Complaint.

                                     COUNT II
                           INFRINGEMENT OF THE ’865 PATENT

          37.    Ericsson repeats and incorporates by reference each proceeding paragraphs as if

fully set forth herein.

          38.    Denied.

          39.    Denied.

          40.    Ericsson specifically denies that the conduct alleged in Paragraph 40 of the

Complaint infringes the Patents-in-Suit to the extent that the conduct arises out of or in connection

with, in whole or in part, the products, software, services, or other information Ericsson provides

to T-Mobile. Ericsson lacks knowledge or information sufficient to form a belief as to the truth of

the remaining allegations of Paragraph 40 of the Complaint and therefore denies the same.

          41.    To the extent the allegations of Paragraph 41 of the Complaint purport to

characterize the contents of a written document, that document speaks for itself. Ericsson

otherwise denies the allegations of Paragraph 41 of the Complaint.




                                                 8
DM2\14106387.1
         Case 6:21-cv-00109-ADA Document 21-1 Filed 05/07/21 Page 10 of 19




          42.    To the extent the allegations of Paragraph 42 of the Complaint purport to

characterize the contents of a written document, that document speaks for itself. Ericsson

otherwise denies the allegations of Paragraph 42 of the Complaint.

          43.    To the extent the allegations of Paragraph 43 of the Complaint purport to

characterize the contents of a written document, that document speaks for itself. Ericsson

otherwise denies the allegations of Paragraph 43 of the Complaint.

          44.    To the extent the allegations of Paragraph 44 of the Complaint purport to

characterize the contents of a written document, that document speaks for itself. Ericsson

otherwise denies the allegations of Paragraph 44 of the Complaint.

          45.    To the extent the allegations of Paragraph 45 of the Complaint purport to

characterize the contents of a written document, that document speaks for itself. Ericsson

otherwise denies the allegations of Paragraph 45 of the Complaint.

                                    PRAYER FOR RELIEF

          Ericsson denies that TOT is entitled to any relief in this action, as requested or

otherwise.

                              TOT’S DEMAND FOR JURY TRIAL

          Ericsson admits that the Complaint purports to demand a jury trial pursuant to Federal Rule

of Civil Procedure 38.

                         ERICSSON’S DEMAND FOR A JURY TRIAL

          In accordance with Federal Rule of Civil Procedure 38(b), Ericsson demands a trial

by jury on all issues so triable.




                                                   9
DM2\14106387.1
         Case 6:21-cv-00109-ADA Document 21-1 Filed 05/07/21 Page 11 of 19




                           ERICSSON’S AFFIRAMTIVE DEFENSES

          1.     Subject to its responses above, and upon information and belief, Ericsson alleges

and asserts the following affirmative defenses in response to the allegations of the Complaint.

Regardless of how such defenses are listed herein, Ericsson undertakes the burden of proof only

as to those defenses that are deemed affirmative defenses as a matter of law. In addition to the

defenses described below, Ericsson specifically reserves the right to allege additional defenses

pursuant to any docket control order or that becomes known through the course of this action.

                               FIRST AFFIRMATIVE DEFENSE
                                  (Invalidity/Unenforceability)

          2.     One or more claims of U.S. Patent Nos. 7,496,376 (the “’376 Patent”) and

7,532,865 (the “’865 Patent”) (collectively the “Patents-in- Suit”) are invalid or unenforceable for

failure to meet the conditions of patentability and/or otherwise comply with one or more provisions

of 35 U.S.C. §§ 101, 102, 103, 112, and/or 116.

                             SECOND AFFIRMATIVE DEFENSE
                           (Prosecution History Estoppel/Disclaimer)

          3.     TOT’s claims are barred by the doctrine of prosecution history estoppel and

disclaimer based on statements, representations, and/or admissions made during the prosecution

of the Patents-in-Suit.

                               THIRD AFFIRMATIVE DEFENSE
                                 (Damages Statutorily Limited)

          4.     Any claim by TOT for damages and/or costs is limited by 35 U.S.C. §§ 252, 286,

287, 288, 307, and/or 318.

                             FOURTH AFFIRMATIVE DEFENSE
                                  (Equitable Defenses)

          5.     TOT’s claims are barred, or TOT’s patents are unenforceable, due to the equitable

doctrines including waiver, unclean hands, and estoppel.

                                                10
DM2\14106387.1
         Case 6:21-cv-00109-ADA Document 21-1 Filed 05/07/21 Page 12 of 19




                               FIFTH AFFIRMATIVE DEFENSE
                                    (Statutory Limitation)

          6.     To the extent certain equipment accused of infringing the Patents-in-Suit are used

by and/or manufactured for the United States Government, TOT’s claims involving Ericsson

equipment supplied to T-Mobile with respect to such equipment may not be pursued in this Court

and are subject to other limitation pursuant to 28 U.S.C. § 1498.

                               SIXTH AFFIRMATIVE DEFENSE
                                       (Ensnarement)

          7.     TOT cannot assert its claims under the doctrine of equivalents to cover the accused

products because such an asserted scope of equivalency would encompass or ensnare the prior art.

                     RESERVATION OF ADDITIONAL DEFENSES

          Ericsson reserves the right to amend its Answer to add additional Affirmative Defenses

under Rule 8(c) of the Federal Rules of Civil Procedure, the Patent Laws of the United States, and

any other defenses, at law and equity (including, but not limited to, instances of inequitable conduct

and/or patent misuse) as they become known throughout the course of discovery in this case.

Assertion of a defense is not a concession that Ericsson has the burden of proving the matter

asserted.

                      INTERVENOR ERICSSON’S COUNTERCLAIMS

                                       THE PARTIES

          1.     Intervenor Ericsson Inc. (“Ericsson”) is a Delaware corporation with its principal

place of business at 6300 Legacy Drive, Plano, Texas 75024.

          2.     Based on assertions by TOT Power Control, S.L.’s (“TOT”), TOT is limited

liability company organized and existing under the laws of Spain with its principal place of

business at C/ Gobelas 17, 1st floor, Urb. La Florida 28023 Madrid, Spain.



                                                 11
DM2\14106387.1
         Case 6:21-cv-00109-ADA Document 21-1 Filed 05/07/21 Page 13 of 19




          3.     Based on the assertions by TOT, TOT has substantial rights and interest in United

States Patent Nos. 7,496,376 (the “’376”) Patent and 7,532,865 (the “’865 Patent”) (collectively

the “Patents-in-Suit”).

          4.     TOT has sued Ericsson’s customers, T-Mobile US, Inc., and T-Mobile USA, Inc.

(“T-Mobile” or “Defendants”) with respect to the Patents-in-Suit in the Western District of Texas

Case No. 6:21-cv-00107-ADA (the “T-Mobile Case”).

          5.     TOT’s Complaint in the T-Mobile Case alleges infringement based, in part, upon

functionality implemented by network equipment and technology supplied by Ericsson to T-

Mobile.

          6.     In response, T-Mobile has tendered an indemnity demand to Ericsson with respect

to the Patents-in-Suit.

                                  JURISDICTION AND VENUE

          7.     This is an action for a declaration that Ericsson’s products and services do not

infringe each and every claim of the Patents-in-Suit. Accordingly, this Court has subject matter

jurisdiction under the Federal Declaratory Judgment Act, Title 28, United States Code §§ 2201

and 2202, and under Title 28, United States Code §§ 1331 and 1338(a).

          8.     TOT is subject to personal jurisdiction of this Court by virtue of the Complaint for

Patent Infringement (“Complaint”) that TOT filed in this Court in the T-Mobile Case.

          9.     Under 28 U.S.C. §§ 1391 and 1400(b), venue is proper for Ericsson’s

counterclaims against TOT.

          10.    Ericsson brings the following counterclaims against TOT:




                                                  12
DM2\14106387.1
         Case 6:21-cv-00109-ADA Document 21-1 Filed 05/07/21 Page 14 of 19




                          COUNT ONE
   DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF THE ’376 PATENT

          11.    Ericsson realleges and incorporates by reference the allegations in Paragraphs 1-

10 as though fully set forth here.

          12.    TOT has asserted that T-Mobile infringes the ’376 Patent.

          13.    An actual, substantial, and continuing justiciable controversy exists between

Ericsson and TOT with respect to infringement of the ’376 Patent.

          14.    Ericsson has not infringed and does not infringe any valid and enforceable claim

of the ’376 Patent literally, directly, indirectly (such as contributorily or by way of inducement),

willfully, or under the doctrine of equivalents.

          15.    There is an actual controversy, within the meaning of 28 U.S.C. §§ 2201 and 2202

between Ericsson and TOT as to whether Ericsson has infringed or infringes any valid and

enforceable claim of the ’376 Patent.

          16.    A judicial declaration concerning these matters is necessary and appropriate so

that Ericsson can ascertain its rights regarding the ’376 Patent.

                                       COUNT TWO
                              INVALIDITY OF THE ’376 PATENT

          17.    Ericsson realleges and incorporates by reference the allegations in Paragraphs 1-

16 as though fully set forth here.

          18.    Ericsson contends that the asserted claims of the ’376 Patent are invalid pursuant

to one or more of the provisions of Title 35 of the United States Code, including, but not limited

to, 35 U.S.C. §§ 101 (lack of patentable subject matter), 102 (anticipation), 103 (obviousness),

and/or 112 (indefiniteness and failure to satisfy the written description and/or enablement

requirements).



                                                   13
DM2\14106387.1
         Case 6:21-cv-00109-ADA Document 21-1 Filed 05/07/21 Page 15 of 19




          19.    Ericsson is informed and believes, and on that basis alleges, that TOT contends

that the ’376 Patent is valid and enforceable.

          20.    Accordingly, a valid and justiciable controversy has arisen and exists between

TOT and Ericsson. Ericsson desires a judicial determination and declaration of the respective

rights and duties of the parties herein. Such a determination and declaration is necessary and

appropriate at this time so that parties may ascertain their respective rights and duties.

          21.    Ericsson is entitled to a declaratory judgment that the asserted claims of the ’376

Patent are invalid.

                         COUNT THREE
   DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF THE ’865 PATENT

          22.    Ericsson realleges and incorporates by reference the allegations in Paragraphs 1-

21 as though fully set forth here.

          23.    TOT has asserted that T-Mobile infringes the ’865 Patent.

          24.    An actual, substantial, and continuing justiciable controversy exists between

Ericsson and TOT with respect to infringement of the ’865 Patent.

          25.    Ericsson has not infringed and does not infringe any valid and enforceable claim

of the ’865 Patent literally, directly, indirectly (such as contributorily or by way of inducement),

willfully, or under the doctrine of equivalents.

          26.    There is an actual controversy, within the meaning of 28 U.S.C. §§ 2201 and 2202

between Ericsson and TOT as to whether Ericsson has infringed or infringes any valid and

enforceable claim of the ’865 Patent.

          27.    A judicial declaration concerning these matters is necessary and appropriate so

that Ericsson can ascertain its rights regarding the ’865 Patent.




                                                   14
DM2\14106387.1
         Case 6:21-cv-00109-ADA Document 21-1 Filed 05/07/21 Page 16 of 19




                                      COUNT FOUR
                              INVALIDITY OF THE ’865 PATENT

          28.    Ericsson realleges and incorporates by reference the allegations in Paragraphs 1-

27 as though fully set forth here.

          29.    Ericsson contends that the asserted claims of the ’865 Patent are invalid pursuant

to one or more of the provisions of Title 35 of the United States Code, including, but not limited

to, 35 U.S.C. §§ 101 (lack of patentable subject matter), 102 (anticipation), 103 (obviousness),

and/or 112 (indefiniteness and failure to satisfy the written description and/or enablement

requirements).

          30.    Ericsson is informed and believes, and on that basis alleges, that TOT contends

that the ’865 Patent is valid and enforceable.

          31.    Accordingly, a valid and justiciable controversy has arisen and exists between

TOT and Ericsson. Ericsson desires a judicial determination and declaration of the respective

rights and duties of the parties herein. Such a determination and declaration is necessary and

appropriate at this time so that parties may ascertain their respective rights and duties.

          32.    Ericsson is entitled to a declaratory judgment that the asserted claims of the ’865

Patent are invalid.

                                     PRAYER FOR RELIEF

             WHEREFORE, Ericsson respectfully requests that the Court enter Judgment and

   Order against TOT as follows:

                   a.      A declaration that Ericsson does not infringe the ’376 Patent;

                   b.      A declaration that Ericsson does not infringe the ’865 Patent;

                   c.      A declaration that the ’376 and ’865 patents are invalid and/or

                           unenforceable against Ericsson;


                                                  15
DM2\14106387.1
         Case 6:21-cv-00109-ADA Document 21-1 Filed 05/07/21 Page 17 of 19




                     d.    An Order declaring that this is an exceptional case and awarding

                           Ericsson its costs, expenses, and reasonable attorneys’ fees under 35

                           U.S.C. § 285 and all other applicable statutes, rules, and common law;

                           and

                     e.    Any such other relief as the Court may deem appropriate and just

                           under the circumstances.

                                         JURY DEMAND

          Pursuant to Federal Rule of Civil Procedure 38(b), Ericsson demands a trial by jury on all

issues so triable.

Dated: May 7, 2021                         Respectfully submitted,

                                           By: /s/ Gilbert A. Greene
                                           Gilbert A. Greene (TX Bar #24045976)
                                           Email: BGreene@duanemorris.com
                                           DUANE MORRIS LLP
                                           Las Cimas IV
                                           900 S. Capital of Texas Highway, Suite 300
                                           Austin, TX 78746
                                           Telephone: (512) 277-2246
                                           Facsimile: (512) 597-0703

                                           John R. Gibson (GA Bar #454507)
                                           Email: jrgibson@duanemorris.com
                                           (pro hac vice to be submitted)
                                           David C. Dotson (GA Bar # 138040)
                                           Email: dcdoton@duanemorris.com
                                           (pro hac vice to be submitted)
                                           DUANE MORRIS LLP
                                           1075 Peachtree Street NE, Suite 1700
                                           Atlanta, GA 30309
                                           Telephone: (404) 253-6900
                                           Facsimile: (404) 253-6901

                                           Joseph A. Powers (PA Bar #84590)
                                           Email: JAPowers@duanemorris.com
                                           (pro hac vice to be submitted)
                                           DUANE MORRIS LLP
                                           30 South 17th Street

                                                  16
DM2\14106387.1
         Case 6:21-cv-00109-ADA Document 21-1 Filed 05/07/21 Page 18 of 19




                                   Philadelphia, PA 19103
                                   Telephone: (215) 979-1000
                                   Facsimile: (215)-979-1020

                                   Kevin P. Anderson (DC Bar #476504 - NC Bar #29083)
                                   Email: KPAnderson@duanemorris.com
                                   (pro hac vice to be submitted)
                                   DUANE MORRIS LLP
                                   Duane Morris LLP
                                   505 9th Street, N.W., Suite 1000
                                   Washington, DC 20004-2166
                                   Telephone: (202) 776-7800
                                   Facsimile: (202) 776-7801

                                   ATTORNEYS FOR MOVANT-INTERVENOR
                                   ERICSSON INC.




                                         17
DM2\14106387.1
         Case 6:21-cv-00109-ADA Document 21-1 Filed 05/07/21 Page 19 of 19




                                 CERTIFICATE OF SERVICE

          The undersigned hereby certifies that this document was filed electronically on May 7,

2021 pursuant to Local Civil Rule CV-5(a) and has been served on all counsel who are deemed to

have consented to electronic service.

                                                     /s/ Gilbert A. Greene
                                                        Gilbert A. Greene




                                                18
DM2\14106387.1
